Appeal from an order of Jefferson County Court (Martusewicz, J.), entered June 20, 2002 directing defendant to pay restitution in the amount of $44,061.56.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, the order directing her to pay restitution in the amount of $44,061.56 is supported by a preponderance of the evidence (see CPL 400.30 [4]). The testimony and documentary evidence received at the restitution hearing support County Court’s calculation of that amount (see People v Appleby, 295 AD2d 960, 961 [2002], lv denied 99 NY2d 533 [2002]). Present-Green, J.P., Wisner, Burns, Gorski and Hayes, JJ.